Title: To James Madison from David Humphreys, 5 May 1801 (Abstract)
From: Humphreys, David
To: Madison, James


5 May 1801, Madrid. No. 275. Reports on and encloses papers concerning American merchant vessel Atalanta, seized and condemned in Spanish prize court in August 1800. Requests definitive response to Spanish complaint mentioned in postscript to his dispatch no. 273. Notes that Danes appear to have withdrawn from neutral league. Has no news of American vessels being captured by Tripoli. Relays word from U.S. consul at Barcelona that fifteen American merchantmen are anchored there and that French troops have begun to enter Spain.
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC 2 pp.; in a clerk’s hand, signed by Humphreys. Enclosures 6 pp., docketed by Wagner.


